 In the Matter of W. J. COCHRANE, D. B. A. COCHRANE LABORATORIESandINTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, LOCALSNos. 15, 17, 107, 108 AND 111, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONS,-Case No. C-:2329.-Decided September 29, 1942Jurisdiction:ore assaying and analyzing industry.Settlement:stipulation providing for compliance with the ActRemedial Orders:entered on stipulation.Mr. Clarence D. Musser,for the Board.Mr. A. C. Wallace,of Miami, Okla., for the respondent.Mr. Gobel F. CravensandMr. Louis N. Wolf,of Joplin, Mo.; andMr. Sylvan Bruner,of ,Pittsburg, Kans., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion of Mine, Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108and 111, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, by theRegional Director for the Seventeenth Region (Kansas City, Mis-souri), issued its complaint dated August 10, 1942, against W. J.Cochrane, d. b. a. Cochrane Laboratories, Joplin, Missouri, hereincalled the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices- affecting commerce,- withinthe meaning of Section 8 (1)' and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act.Copies of the complaint, accom-panied by a notice of hearing, were duly served upon the respondentand the Union.With respect to the, unfair labor practices, the complaint allegedin substance, that the respondent (1) discouraged membership in theUnion and encouraged membership in the Tri-State Metal, Mine andSmelterWorkers Union, herein called the Tri-State- Union, and/orBlue Card Union of Zinc and Lead Mine, Mill and Smelter Workers,affiliated with, the American Federation of Labor, herein called theBlue,Card Union, by discharging Horace G. Murphy on July 5, 1935,and thereafter 'refusing to reinstate him, because he had joined and44 N. L R. B., No. 114.617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDassisted the Union and refused to join or assist the Tri-State "Unionand/or:the:Blue Card Union; and (2), thereby,.and by (a) urging,Union, and/or the Blue Card Union and threatening them with dis-charge or non-reinstatement and non-employment if they failed tojoin said labor organizations; (b) urging, persuading, warning andcoercing its employees to refrain from joining the Union and threat-ening them with discharge or, non .reinstatement or non-employmentif they joined or continued their membership in and activities onbehalf of said labor organization; (c) permitting officers and agentsof the Tri-State Union and/or the Blue Card Union to collect duesand engage in other activities among its employees in behalf of theTri-State Union and/or the Blue Card Union during working hoursand on company property while refusing to grant similar -privilegesto the Union, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On August 25, 1942, before a hearing was held, the respondent,the Union, and counsel for the Board entered into a stipulation insettlement of the case, subject to the approval of the Board.Thisstipulation provides as follows :STIPULATIONIt is hereby stipulated and agreed by and between W. J.Cochrane, d. b. a. Cochrane Laboratories, hereinafter -referredto as the "Respondent"; International Union of Mine,-Mill andSmelterWorkers, Locals Nos. 15, 17, 107, 108'and 111, affiliated.with the Congress of Industrial Organizations, by their respec-tive attorneys and representatives; and Clarence D. Musser, At-torney, National Labor Relations Board, Seventeenth Region, asfollows :.I1.On charges and amended charges duly filed by InternationalUnion of Mine, Mill and Smelter Workers, Locals Nos. 15, 17,107, 108 and 111, affiliated with the Congress of Industrial Or-ganizations, theNationalLaborRelations Board, throughGeorge J. Bott, Regional Director, Seventeenth Region, agent ofthe National Labor Relations Board, acting pursuant to author-ity granted in Section 10 (b) of the National Labor RelationsAct, approved July 5, 1935, and acting pursuant to its Rules andRegulations, Series 2, as amended, 'Article IV, Section 1, issuedits complaint and notice of hearing on the 10th day of August,1942, against Respondent herein.' '- COCHRANE LABORATORIES619-2. (a) Respondent hereby acknowledges service of a copy ofthe aforesaid complaint and notice of'hearing.(b)Respondent expressly waives its right,to file answers tothe said complaint or other pleadings; waives its right to a hear-ing on the complaint and notice of hearing or- other procedurebefore the Board to which it may be entitled under the NationalLabor Relations Act or the Rules and Regulations of the Board;and expressly stipulates that the charges, amended charges, thecomplaint and notice ' of hearing, and this stipulation shall con-stitute the record in this matter.(c)Respondent waives the making of findings of fact andconclusions of law by the National Labor Relations Board;(d)Respondent expressly consents to the issuance by the Na-tional Labor Relations Board of a Decision and Order basedupon this stipulation as hereinafter set out.II1.Respondent,W. J. Cochrane, at all times material heretohas been an individual doing business as Cochrane Laboratories.Respondent operates and maintains a laboratory and assay officein the City of Picher, County of Ottawa and State of Oklahoma,where he is engaged in the business of assaying lead and zincores and concentrates.2.Respondent, in the course and conduct of his business at thelocation aforesaid, assays and analyzes lead and zinc ores formany -of the- leading lead and zinc mining companies in theaforesaidTri-StateDistrict to determine the proportion andvalue of the metallic content of said ores.He performs im-portant routine professional and scientific working in assaying,weighs assay samples on precision scales, prepares report ofassays, make recommendations; and furnishes expert critical ad-vice on ores and metals to many of the major lead and zinc miningcompanies in the aforesaid Tri-State District, including Eagle-Picher Mining and Smelting Company, the largest producer oflead and zinc in said District, and which companies vitally de-pend upon the reports of Respondent to determine the value oftheir ores, profitability of their operations, and the terms oftheir shipments and sales, and which companies sell in excessof 60%"0 of the lead and zinc ores produced by them into andthrough states of the United States other than the States of Mis-souri,Oklahoma and Kansas. In 1941 Respondent's gross in-come from services rendered as aforesaid was approximately$50,000.00.:At all,times,material hereto the value of the lead andzinc ores and concentrates assayed by the Respondent has ex-ceeded $750,000.00 per annum. 620DECISIONS OF1NATIONALL-'-LABOR' RELATIONS BOARD3.Respondent admits 'that. for the purposes' of this case onlyit is engaged in and its operations 'affect interstate commercewithin the meaning of Section 2 (6) and (7) of the' National,Labor Relations Act.I,IIInternationalUnion of Mine, Mill and Smelter Workers,Locals Nos. 15, 17, 107, 108 and 111, affiliated with the Congress,of -Industrial Organizations; the Tri-State Metal Mine and Smel-terWorkers Union; and the Blue Card Union of Zinc and LeadMine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, are, or were, labor organizations within themeaning of Section 2 (5) of the Act.IV ,The National Labor Relations Board may forthwith enter anorder in the above-entitled case to the following effect:Respondent,W. J. Cochrane, d. b. a. Cochrane Laboratories,its officers, agents, successors and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the International Union ofMine, Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108 and111, affiliated with the ' Congress of, Industrial Organizations, orany other labor organization of its employees, or encouragingmembership in the Tri-State Metal Mine and Smelter WorkersUnion, and the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation ofLabor, or any other labor organization, by discharging or refusingto reinstate any of its employees or in any other manner discrimi-nating in regard to their. hire and tenure of employment or anyterm or condition of their employment because of membership oractivity in connection with any such labor organization;'(b)Urging, persuading, warning, or coercing its employees tojoin the Tri-State Metal Mine' and Smelter Workers Union, orthe Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation'of Labor, orany other labor organization 6f "Its employees, or'threateningthem with discharge or with non-reinstatement or non-employ-ment if they fail to join any such labor organization;(c)Urging, persuading, warning or coercing its employeesto refrain from joining the International Union of Mine, Mill and'Smelter 'Workers,, Locals Nos. '15, 17, 107,' 108 and' 111, affiliatedwith the Congress of Industrial Organizations, or any other labororganization- of its employees, or threatening theirs with discharge COCHRANE LABORATORIES621or with non-reinstatement or non-employment if they join anysuch labor organization ;(d), In any other manner,interferingwith, restraining; orcoercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectiVely through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection:2.Take-the followingaffirmative action to effectuate the policiesof the Act :-(a)Make whole Horace G. Murphy for any loss of pay he mayhave suffered by reason of his discharge or discrimination, bypayment to him the sum of $2,250.00.-(b) Immediately post notices in conspicuous places throughoutits laboratories and assay offices,including'among such places` allbulletin boards commonly used by Respondent for announcementsto its employees, stating that W. J. Cochrane, d. b. a. Cochrane-Laboratories will cease and desist in the manner set forth in' Sec-tion 1, subsections (a), (b), (c) and (d), and will take the-affirmative action set forth in Section 2, subsections (a) and' (b)"of this order, and maintain such notices for a period of at least90 consecutive clays from the date of posting.A -copy of thisnotice, marked Exhibit' "A", is attached hereto and by this refer-ence is made a part hereof.'(c)'Notify the Regional Director for the Seventeenth Regionof the National Labor Relations Board, Kansas City,Missouri,in writing within 20 days from the date of this order what stepsthe Respondent has taken to comply herewith.VIt is further stipulated and agreed by and between the partieshereto as follows:1.That Respondent herein consents to the entry by an,appro-priate United States Circuit Court of Appeals, upon applicationby the Board, of a decree enforcing the aforesaid order to be en-tered by the Board pursuant to this stipulation without furthernotice of said application ;' '2.That the entire agreement is contained within the terms ofthis stipulation'and there is no verbal or other agreement of anykind which varies,alters,detracts, or adds to th,s'stipiilation andsaid decree;'That this stipulation is subject to the approval of the'Na-tional Labor Relations Board and shall become effective imme-diately upon the granting of such approval.The notice is set forth as Appendix"A" to thisDecision and Order 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 16, 1942, the Board issued its order approving thestipulation and making it a part of the record-herein.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FAOT1. TIIE BUSINESS OF THE RESPONDENTW. J. Cochrane, d. b. a. Cochrane Laboratories, operatesa laboratoryand. assay office at Picher, Oklahoma, at which he is engaged in thebusiness of assaying and analyzing lead and zincores and concentratesfor several lead and zinc mining companies located in the southeasternpart of the State of , Kansas, the northeastern' part of theState ofOklahoma, the southwestern part of the State of Missouri.The areain which these lead and zinc mining companies are located is knownas the Tri-State District.The aforementioned lead and zinc mining,companies, which sell in excess of 60 percent of the lead andzinc oresproduced by them into and through States other than.the States ofKansas, Oklahoma, and Missouri, depend on the reports of the re-spondent for the profitableoperationof their mines.In 1941, the re-spondent's gross income from the operation of its business was ap-proximately $50,000.At alltimeshereto, the values of thelead andzinc ores and concentrates' assayed by the, respondent has exceeded$750,000 per annum.The respondent admits, for the purpose of thisproceeding, that he is engaged in commerce within the meaning of theAct.ORDERUpon the basis of the above findings of fact, the stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board here-by orders that W. J. Cochrane, d. b. a. Cochrane Laboratories, Picher,Oklahoma, his agents, successors and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the International Union of Mine,Mill and Smelter Workers, Locals Nos. 15,17, 107, 108 and 111, affiliatedwith the Congress of Industrial Organizations, or any other labororganization of its employees, or encouraging membership'in the Tri-State Metal Mine and Smelter Workers Union, and the Blue CardUnion of Zinc' and Lead Mine, Mill and Smelter Workers, affiliatedwith the American Federation of Labor, or any other labor organiza-tion, by discharging or refusing to reinstate any of-its employees orin' any other manner discriniinating in regard to their hire and tenureof employment or any term or"condition of their employment because - 'COCHRANE LABORATORIES623:ofmembership or activity, in connection with any such labororganization ;(b)Urging, persuading, warniiig,'or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affili-ated with the American Federation of Labor, or any other labor or-ganization of its employees, or threatening them with discharge or withnon-reinstatement or non-employment if they fail to join any suchlabor organization;(c)Urging, persuading, warning or coercing its employees to re-frain from joining the International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108 and 111, affiliated with the'Con-gress of Industrial Organizations, or any other labor organization ofits employees, or threatening 'them with discharge or with 'non-reinstatement 'oi 'non-employment if' they - join - any such labor,organization;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through'representatives of their own choosing and to engage in concerted ac-tivities for the. purpose of collective bargaining or other mutual aid-or protection.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Make whole Horace G. Murphy for any loss of pay he may havesuffered by reason of his discharge or discrimination, by payment tohim the sum of $2,250.00.(b) Immediately post notices in conspicuous places throughout itslaboratories and assay offices, including among such places all bulletinboards commonly used by Respondent for announcements to its em-ployees, stating thatW. J. Cochrane, d. b. a. Cochrane Laboratorieswill cease and desist in the manner set forth in Section 1, subsections(a), (b), (c) and (d), *and will take the affirmative action set forth inSection 2, subsections (a) and (b) of this order, and maintain suchnotices for a period of at least 90 consecutive days from the date ofposting.A copy of this notice, marked Exhibit "A", is attached heretoand by-this reference is made a part hereof.. (c)Notify the Regional Director for the Seventeenth Region of theNational Labor Relations Board, Kansas City; Missouri, in writingwithin 20 days from the date of this order what steps the Respondenthas taken to comply herewith.MR.WM. M. LEISERSONtook no part,inthe consideration of theabove Decision and Order. 624DECISIONS OF NATIONAL LABOR'RELATIONS BOARDNOTICE'Membership in Tri-State Metal Mine and Smelter Workers Union,.or the,Blue Card Union of Zinc,and, Lead Mine,Mill and SmelterWorkers, affiliated with the American Federation of Labor, or in,any other. labor organization of its employees,or non-membership.in' International Union of Mine,,Mill and Smelter Workers,LocalsNos. 15, 17, 107,108 and 111,affiliatedwith the Congress of Indus-trialOrganizations,is not required to obtain or retain employment,with this company.. .W.J. Cochrane,d. b. a. Cochrane Laboratories shall cease and desistfrom :.1.Discouraging membership in the International Union of Mine,Mill and Smelter Workers, Locals Nos. 15,',17,107, 108 and 111, affili-ated with the Congress of Industrial Organizations,or any otherlabor organization of its'employees,or encouraging membership inthe Tri-State Metal Mine and Smelter Workers Union,and the BlueCard Union of Zinc and Lead Mine,Mill and Smelters Workers,affiliated with the American Federation of Labor, or any other labororganization,by discharging or refusing to reinstate any of its employees or in any other manner discriminating in regard to, their, hire'and tenure of employment or any term or condition of their employ-ment because of membership,or activity in connection with any suchlabor organization;2.Urging, persuading,warning or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine,Mill and Smelter Workers, affiliated with the American Federation of Labor, or any other labor organ-ization of its employees,or threatening them with discharge or with,non-reinstatement or non-employment if they fail to join any suchlabor organization;3.Urging,persuading,warning or coercing its employees to refrainfrom joining the International Union of Mine, Mill and SmelterWorkers,Locals Nos. 15, 17, 107, 108 and 111, affiliated with the Con-gress of Industrial Organizations,or any other labor organizationof its employees,or threatening them with discharge or with non',labor organi-zation ;4.In any other manner interfering with, restraining or coercing its.employees in the exercise of the right to self-organization,to form.join, or assist labor,organizations,to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection. COCHRANE LABORATORIES625W. J. Cochrane,d. b. a. Cochrane Laboratories shall take the fol-lowing affirmative action to effectuate the policies of the Act :1.Make whole Horace G. Murphy for any loss of pay he may havesuffered by reason of his discharge or discrimination,by payment tohim the sum 'of $2,250.00.This notice will remain posted for 90 consecutive days and all per-sons ai'e warned not to-remove or mutilate this notice.-W: J. COCIIRANE,D. B.'A. COCHRANE LABORATORIES.By -----------------------------------------------Dated :487498-42-%of 44--40